UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6096



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PHILLIP HENRY CABBAGE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, District Judge.
(CR-99-17, CA-01-112)


Submitted:   May 20, 2003                  Decided:   June 19, 2003


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Phillip Henry Cabbage, Appellant Pro Se. Anthony Paul Giorno,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Phillip Henry Cabbage seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   An appeal may not be taken to this court from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court on the merits absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§ 2253(c)(2) (2000).

      We have independently reviewed the record and conclude that

Cabbage has not satisfied this standard. See Miller-El v. Cockrell,

      U.S.       , 123 S. Ct. 1029 (2003).          Accordingly, we deny

Cabbage’s motion for a certificate of appealability and dismiss the

appeal.   We grant his motion to proceed on appeal in forma pauperis

and   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  DISMISSED




                                     2